PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Regents of the University of California
Application No. 16/206,427
Filed: 30 Nov 2018
For: METHODS OF DETECTING THE FORMATION OF CELLULAR CLUSTERS OF RNA
:
:     SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT
:	
:
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On February 4, 2022, the Office received a timely notice of appeal, accompanied by a $420 appeal fee and a $740 fee for a three-month extension of time in response to the final Office action issued on August 4, 2021. On August 11, 2022, the Office issued a Notice of Abandonment.

The Office has taken a further review of the record and finds the Notice of Abandonment was mailed in error. 37 CFR 41.37(a) provides appellant two months from the date of receipt of the notice of appeal to file an appeal brief. This two-month time period may be extended under 37 CFR 1.136(a) up to an additional five months (i.e., on or before Tuesday, September 6, 2022).1 Therefore, the time for filing an appeal brief (or other appropriate response) is within the extendable period and has not yet expired.

In view of the foregoing, the Office sua sponte withdraws holding of abandonment. The application is restored to pending status.
 
The Office reminds appellant that an appeal brief (or other appropriate response) must be filed within two months from the date of receipt of the notice of appeal on February 4, 2022, plus five months extensions of time (i.e., on or before Tuesday, September 6, 2022) to avoid abandonment.

This matter is being referred to Technology Center Art Unit 1636.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 35 U.S.C. 21 provides: “When the day, or the last day, for taking any action or paying any fee in the United States Patent and Trademark Office falls on Saturday, Sunday, or a Federal holiday within the District of Columbia the action may be taken, or the fee paid, on the next succeeding secular or business day.”